UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2355


RAUL AGUILAR,

                    Plaintiff - Appellant,

             v.

EQUITY TRUSTEES, LLC, A Limited Liability Company,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. John F. Anderson, Magistrate Judge. (1:16-cv-01285-GBL-JFA)


Submitted: June 29, 2017                                          Decided: July 27, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Raul Aguilar, Appellant Pro Se. Robert Ryan Michael, BWW LAW GROUP, LLC,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Raul Aguilar seeks to appeal the magistrate judge’s order denying Aguilar’s

motion for entry of default judgment and granting Defendant leave to file its responsive

pleading one day late. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). The order Aguilar seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack

of jurisdiction. ∗ We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                              DISMISSED




       ∗
         After Aguilar noted his appeal, the district court entered an order pursuant to
Fed. R. Civ. P. 62.1, indicating that it would grant Defendant’s motion to dismiss
Aguilar’s complaint if we remanded for that purpose under Fed. R. App. P. 12.1. We
conclude, however, that Rules 62.1 and 12.1 are inapplicable. A district court need only
enter an indicative ruling when “a timely motion is made for relief that the court lacks
authority to grant because of an appeal that has been docketed and is pending.” Fed. R.
Civ. P. 62.1(a). Here, the court retained jurisdiction while Aguilar’s appeal of the
magistrate judge’s nonappealable, interlocutory order was pending. See Wis. Mut. Ins.
Co. v. United States, 441 F.3d 502, 504 (7th Cir. 2006) (“[A]n appeal taken from an
interlocutory decision does not prevent the district court from finishing its work and
rendering a final decision.”); see also Gilda Indus., Inc. v. United States, 511 F.3d 1348,
1350-51 (Fed. Cir. 2008) (collecting authorities).


                                            2